—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about July 18, 1996, which, inter alia, granted defendant Allstate’s cross motion for summary judgment and declared that Allstate timely disclaimed liability under its policy, unanimously affirmed, with costs.
Allstate was first notified of a personal liability action against its insured, Brus Corp., almost four years after that action was commenced. Allstate’s May 2, 1986 letter advising Brus of its violation of the prompt notification provision of the policy, and *184stating that “[therefore * * * we must disclaim coverage for Brus in this case”, was no less a disclaimer letter by virtue of the fact that the letter also offered to defend Brus, while reserving Allstate’s rights and reaffirming that it would not indemnify Brus (compare, Hartford Ins. Co. v County of Nassau, 46 NY2d 1028). The 31 days that it took Allstate’s attorneys to review the 500-page file and conduct legal research before notifying Brus of the disclaimer was not unreasonable for purposes of Insurance Law § 3420 (d). We have considered plaintiffs’ remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.